The only question in this case is whether, under the circumstances, the amount of the counsel fee allowed by the Court of Chancery was proper and not an abuse of discretion as the appellant argues. The petitioner, formerly the wife of the defendant, succeeded in obtaining alimony notwithstanding that a lump sum settlement in lieu of permanent alimony had been fully paid (Kirshbaum v. Kirshbaum, 125 N.J. Eq. 558). By the case just cited the order denying further alimony was reversed and the cause was remanded to Chancery for further proceedings, in the light of our determination. Thereafter the petitioner was allowed alimony of $20 per week by the advisory master. From that order an appeal also was taken to this court (Kirshbaum v.Kirshbaum, 129 N.J. Eq. 429). It resulted in an allowance to the wife of $35 a week. At that time, on petitioner's motion, this court allowed petitioner's counsel a fee of $750 and costs. This sum comprehended services on the second appeal.
Thereafter a further petition for counsel fee was filed in the Court of Chancery for services rendered from March 29th, 1938, to August, 1940, for all services rendered on the matter of permanent alimony for the petitioner, exclusive of the second appeal to this court for which this court allowed the counsel fee above mentioned. A lengthy, detailed affidavit of services rendered and time spent in the matter, supporting the petition for allowance, was submitted to the advisory master. Depositions of the petitioner's solicitor were taken.
The proofs have had our careful attention and we conclude that the amount allowed as counsel fee, i.e., $2,500 was fair and just.
The decree under review is affirmed.
For affirmance — THE CHIEF-JUSTICE, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, COLIE, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, THOMPSON, JJ. 14.
For reversal — None. *Page 603